—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Education of the Valley Stream Union Free School District 13, dated October 4, 1994, which denied the petitioner retroactive membership in the New York State Teachers’ Retirement System, the Board of Education of the Valley Stream Union Free School District 13 appeals from a judgment of the Supreme Court, Nassau County (Schmidt, J.), entered May 24, 1995, which granted the petition and vacated its determination.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that the determination denying the petitioner retroactive membership in the retirement system was arbitrary and capricious and without a rational basis. The affidavit belatedly submitted by the Board *855of Education of the Valley Stream Union Free School District 13, with its answer to the petition containing further justification for its decision, cannot be considered because judicial review of an administrative determination is limited to the grounds invoked by the administrative body (see, Matter of Scherbyn v Wayne-Finger Lakes Bd. of Coop. Educ. Servs., 77 NY2d 753, 758-759). Accordingly, the Supreme Court properly granted the petition.
Miller, J. P., O’Brien, Sullivan and Altman, JJ., concur.